UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-9877 CALVERT SOCIAL INDEX SERIES, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2013 Item 1. Report to Stockholders. [Calvert Social Index Fund Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. Barbara Krumsiek President and CEO of Calvert Investments, Inc. Dear Calvert Shareholder, For the 12 months ended September 30, 2013, the global equity markets generally had a strong year, while bonds saw more mixed results. Large-cap stocks, as represented by the Russell 1000 Index, posted a healthy 20.9% return, while the smaller-cap Russell 2000 Index led with a 30.1% gain. This occurred despite political turmoil and market concerns worldwide about a forced shutdown of the U.S. government and the upcoming debt ceiling deadline. Despite these advances, it was a challenging year for the financial markets overall. At various times, issues at home and abroad led to marked volatility in the performance of both stocks and bonds. Emerging-market performance was notably low, as fears of slowing growth in China and the Eurozone, along with continuing struggles in the Eurozone periphery, stalled regional investment. As a result, the formerly high-flying MSCI Emerging Markets Index gained only 1.3% for the period. The Barclays U.S. Credit Index, a barometer for the overall U.S. bond market, returned -1.9%. Early in the Fall, Fed Chairman Ben Bernanke’s retirement was big news. The nomination of Vice Chair Janet Yellen as his replacement means the Fed will likely stay the course with current monetary policy. Yet, this is a historic moment for the United States, as Yellen, following Senate approval, will be the first woman to lead this critical agency. Calvert Co-Founder Honored I’m proud to congratulate Calvert co-founder Wayne Silby, who received the prestigious Joseph Wharton Award for Social Impact from The Alumni Club of New York, honoring his lifetime of achievement in impact investing and social entrepreneurship. Besides founding Calvert with John Guffey, Wayne is a co-founder of the Social Venture Network, Co-Chairman of the board of the Calvert Foundation, Chairman of Syntao Ltd., a CSR consultancy in Beijing, and active in other ventures in social impact and entrepreneurship. Calvert Releases New Report on Diversity In March, we published the latest edition of Examining the Cracks in the Glass Ceiling , which measures diversity practices of the companies that constitute the S&P 100 Index. As you know, Calvert believes companies with a diverse workforce are poised for greater success in today’s increasingly global marketplace and will enjoy greater long-term value—a view supported by a growing body of research from McKinsey, Credit Suisse, and others. Companies in the report were rated on 10 indicators: EEO policy, internal diversity initiatives, external diversity initiatives, scope of diversity initiatives, family-friendly benefits, demographic disclosure of employees (EEO-1), highest-paid executives, board diversity, 4 www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT (UNAUDITED) director selection criteria, and overall corporate commitment. The highest-rated companies were Citigroup, Merck, The Coca-Cola Company, and J.P. Morgan Chase, all scoring at least 95 points or more out of 100. We hold these companies in a number of our Calvert portfolios. While some progress has been achieved in corporate diversity practices since our last assessment in 2010, the S&P 100 companies are largely failing to translate progressive practices into increased promotion rates for women and minority employees. For example, women are now hired as often as men. However, more than half of the S&P 100 companies lack diversity among their highest-paid senior executive positions. And women still only represent 19% of board members among these large-cap companies. Much remains to be done, which is why we continue to work with a number of international, multi-stakeholder groups on these issues, as well as conduct advocacy work with individual companies. Stay Informed in the Months Ahead Maintaining a well-diversified mix of U.S. and international stocks, bonds, and cash—appropriate for your goals and risk tolerance—is one of the best ways to mitigate the effects of an uneven recovery in the economy and markets. Of course, we recommend consulting your financial advisor if you have questions or concerns about your investments. We also invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for investing with Calvert. The following companies represented the following percentages of Fund net assets: Citigroup 2.27% of Calvert Large Cap Value, 1.32% of Calvert Social Index; Merck 2.26% of Calvert Equity Income, 2.01% of Calvert Large Cap Value, and 1.25% of Calvert Social Index; Coca-Cola 1.29% of Calvert Social Index, 3.20% of Calvert Large Cap Core and 3.29% Calvert Equity Portfolio; J.P. Morgan Chase 2.54% of Calvert Equity Income, 1.74% of Calvert Social Index and 0.34% of Calvert Balanced Portfolio. Holdings are subject to change. www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT (UNAUDITED) 5 As always, Calvert continues to work hard to ensure you have a say in the responsible management of environmental, social, and governance (ESG) factors for the companies in which we invest. Below are highlights of our accomplishments during the reporting period. Shareholder Advocacy Over the past year, Calvert engaged with 139 companies via emails, letters, phone calls, and in-person meetings. We also filed 22 shareholder proposals during the 2013 proxy season, which led to agreements with 14 companies on the issues of board diversity and sustainability reporting, among others. We also presented at four annual meetings where the proposals came to a vote and received shareholder support that exceeded 40% at two companies. One proposal was for diversified energy services company Cleco, which has significant assets in thermoelectricity, to report on its sustainability risks and opportunities, including an analysis of material water-related risks. The other at Pioneer Natural Resources focused on reporting the environmental and social challenges and opportunities associated with hydraulic fracturing. Company Engagement Research and an intensive dialogue across a range of corporate responsibility and sustainability issues led to McDonald’s and Walt Disney meeting our Signature® criteria 1 for the first time. McDonald’s is improving its supply chain labor policies and practices, diversifying its menu options, and disclosing their nutritional content—although it continues to face challenges in both areas. Walt Disney now meets the criteria for workplace safety, while continuing to meet our criteria on supply chain labor and human rights practices. We undertook more engagement with Coca-Cola and PepsiCo on labor and human rights, water, and sustainability issues. In fact, PepsiCo management credited our recommendations with influencing their decision to strengthen their human rights policy framework. Climate Change And Energy Calvert, the World Wildlife Fund (WWF) and Ceres published, “Power Forward: Why the World’s Largest Companies are Investing in Renewable Energy.” The report found that more than half of the largest U.S. corporations and more than two-thirds of the largest companies across the globe have set greenhouse gas (GHG) emissions reduction commitments and/or renewable energy commitments. Calvert joined with other Investor Network on Climate Risk (INCR) members to speak at congressional staff briefings about recommendations for corporations in the report and draft an investor letter to Congress supporting the production tax credit (PTC) for wind 6 www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT (UNAUDITED) energy, which was due to expire at the end of 2012. The report, briefings and investor letter helped spur extension of the PTC to support the growth of renewable energy. 350.Org Divestment Campaign On Fossil Fuels Calvert watched closely the 350.org campaign urging college and university endowments, as well as other institutional investors, to divest from companies producing fossil fuels. In December, Calvert posted a statement on our website expressing support for the campaign’s broad objectives while making the case for a complementary strategy of active ownership and engagement. The statement pointed to specific fossil fuel companies such as Denbury Resources and Suncor Energy that Calvert has successfully engaged on climate change, alternative energy, and revenue transparency. Burma After the lifting of U.S. sanctions prohibiting new investment in Burma by American companies, the Calvert Social Funds Board approved revisions to Calvert’s long-standing policy language in September. Instead of urging U.S. companies to “cease operations” in Burma, the new language instead calls for Calvert to advocate for “responsible investment.” Garment Industry Safety Following the Rana Plaza tragedy earlier this year, where more than 1,100 Bangladesh garment factory workers were killed, Calvert assessed the state of significant country-level sourcing disclosure by retail companies, which is essential to assessing sourcing risks more effectively. After learning that only a handful of companies disclose this necessary data, we contacted 26 retail company CEOs requesting disclosure of sourcing information for those countries representing 5% or more of global order volume. Human Rights Report In March, Calvert, Interfaith Center on Corporate Responsibility and the Institute for Human Rights and Business launched “Investing the Rights Way: A Guide for Business and Human Rights” in both New York and London. The guide outlines how investors can apply the UN Guiding Principles on Business and Human Rights as a due diligence and risk assessment framework to assess companies in their portfolios. Conflict Minerals Calvert continued to be a leader among investors on “conflict minerals” through a multi-stakeholder group supporting disclosure requirements enacted as Section 1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. The disclosure would certify that certain minerals used in cell phones and other consumer electronic components (tin, titanium, tantalum and gold) are not illegally mined to fuel the continuing bloody conflict in the Democratic Republic of Congo (DRC). After the SEC approved and released the final rule to implement the reporting requirements of Section 1502 in August 2012, the U.S. Chamber of Commerce filed a lawsuit against the Securities and Exchange Commission (SEC) to stop implementation. Calvert led the multi-stakeholder group’s effort to forge a common statement urging implementation of the law as outlined by the rule, regardless of the lawsuit. On July 23, the court upheld the “conflict minerals rule” in favor of the SEC and the statute requiring adoption of the rule—a major victory for Calvert and its allies. www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT 7 Extractives Revenue Transparency Widely credited for its leadership role among investors in supporting extractive revenue transparency as an imperative for investors interested in full disclosure of material information related to oil, gas and mining in certain countries, Calvert has remained actively engaged in the SEC rule-making process. The U.S. Chamber of Commerce and the American Petroleum Institute filed a lawsuit challenging the pro-disclosure rules, Calvert submitted a sworn statement about the problems investors would face if the rules were delayed or revoked. We also sent letters to the SEC emphasizing the materiality of disclosures required by the rules and contributed research to Oxfam America’s January 2013 brief. On July 2, the court “vacated” the SEC’s rule, declaring it inoperative until the SEC addresses certain key issues (the necessity for exemptions for certain countries and public reporting of the disclosures). Calvert subsequently drafted a letter to SEC Chairman Mary Jo White that acknowledged the value of the Commission’s rules to implement Section 1504 and urged her respond to the API vs. SEC decision by reinstating rules consistent with those issued in August 2012, which were endorsed by investors representing more than $5.6 trillion in assets under management. 1. Calvert’s Signature® criteria examine corporate performance across seven broad areas of concern: Governance and Ethics, Environment, Workplace, Product Safety and Impact, International Operations and Human Rights, Indigenous Peoples’ Rights, and Community Relations. For a company to be eligible for inclusion in a Calvert Signature portfolio, it must meet the criteria in all seven categories. The following companies represented the following percentages of net assets: Cleco 0.02% of Calvert Social Index; Pioneer Natural Resources 0.23% of Calvert Social Index and 1.39% of Calvert Balanced Portfolio; McDonald’s 0.86% of Calvert Social Index and 2.35% of Calvert Equity Portfolio, Walt Disney 0.96% of Calvert Social Index and 2.25% of Calvert Equity Portfolio; Coca-Cola 1.29% of Calvert Social Index, 3.20% of Calvert Large Cap Core and 3.29% Calvert Equity Portfolio; PepsiCo 1.10% of Calvert Social Index, 1.20% of Calvert Equity Portfolio and 0.54% of Calvert Balanced Portfolio; Denbury Resources 0.06% of Calvert Social Index and 2.86% of Calvert Large Cap Core; and Suncor Energy 0.71%% of Calvert International Equity Portfolio. Holdings are subject to change. 8 www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT Investment Performance The Calvert Social Index Fund Class A shares (at NAV) returned 21.16% for the 12-month period ended September 30, 2013, versus 22.37% for the benchmark Calvert Social Index (CSI). The relative underperformance was primarily the result of fund expenses, which an index does not incur. The Fund and CSI performed slightly better than U.S. large-cap indices that do not consider environmental, social and governance (ESG) issues, such as the Russell 1000 and S&P 500 Indices. Investment Climate Equities faced a brief pullback in late 2012, but recovered and posted strong gains throughout most of 2013. The third round of quantitative easing (QE), unleashed in mid-2012, provided an impetus for equity investors to look past numerous macro head-winds from fiscal cliff debates, sequester, slow growth in China and the Eurozone, and weak corporate earnings. The macro-economic picture in the U.S. continued to show improvement in the key economic sectors—housing and employment. For the year, the S&P 500, Russell 1000, Russell 2000, MSCI EAFE, and MSCI Emerging Markets Indices returned 19.34%, 20.91%, 30.06%, 24.92%, and 1.33%, respectively. Value stocks outperformed growth stocks by 3.03%, as measured by the Russell 1000 Value and Russell 1000 Growth Indices for the 12-month period. Within the Russell 1000 Index, Consumer Discretionary, Industrials, and Health Care were the top-performing sectors, while Telecoms, Utilities, and Materials lagged. Corporate Earnings Are Weaker Corporate earnings reports in late 2012 and throughout the first half of 2013 were largely weak on both the top- and bottom-line figures, with the sequester negatively impacting corporate results in the first half of 2013. Sounding a cautious note, several bellwether companies that reported late in the summer of 2013, including names like Walmart and Cisco, issued reduced earnings forecasts citing everything from consumer weakness to fears of rising interest rates. We continue to believe that, going forward, the U.S. economic recovery can be sustained and able to support earnings growth for U.S. companies. www.calvert.com CALVERT SOCIAL INDEX FUND ANNUAL REPORT 9 Improving Macro-Economic Picture in the U.S., But Continued Softness Abroad Throughout the year, U.S. macro indicators continued to improve, albeit slowly. The unemployment rate ticked down to just above 7% and initial jobless claims hit post-financial crisis lows in the third quarter of 2013. New job growth remains sluggish. However, consumers continue to remain upbeat and willing to spend on bigger-ticket items, as reflected in improving vehicle and home sales. Sales of previously owned homes hit a three-year high in May of 2013 and housing prices continued to trend upward, despite the looming threat of rising interest rates. Abroad, developed markets kept pace with the U.S., but emerging markets were rattled by developments in China and the Eurozone periphery. A transition of power in China went smoothly, but new leadership promised to curb excesses in the economy, triggering fears of an economic slowdown. The pullback reached its climax with a 14% sell-off in the Shanghai composite in June that rattled markets around the globe. Elsewhere in Asia, Japan launched an unprec- CALVERT SOCIAL INDEX FUND S EPTEMBER 30, 2013 % OF TOTAL E CONOMIC S ECTORS INVESTMENTS Consumer Discretionary 15.7 % Consumer Staples 8.9 % Energy 2.1 % Financials 17.9 % Health Care 16.0 % Industrials 8.3 % Information Technology 25.6 % Materials 1.5 % Short-Term Investments 0.6 % Telecommunication Services 2.2 % Utilities 1.2 % Total % CALVERT SOCIAL INDEX FUND S EPTEMBER 30, 2013 I NVESTMENT P ERFORMANCE (TOTAL RETURN AT NAV*) 6 MONTHS 12 MONTHS ENDED ENDED 9/30/13 9/30/13 Class A 10.03 % 21.16 % Class B 9.47 % 19.92 % Class C 9.47 % 20.02 % Class I 10.35 % 21.76 % Class Y 10.03 % 21.34 % Calvert Social Index 10.53 % 22.37 % Lipper Multi-Cap Core Funds Average 9.64 % 23.24 % T
